EXHIBIT 10.1

Apogee Enterprises, Inc.

4400 West 78th Street, Suite 520

Minneapolis, MN 55435

October 10, 2019

VIA EMAIL

Engaged Capital, LLC

610 Newport Center Drive, Suite 250

Newport Beach, CA 92660

Attention: Glenn W. Welling

Email: glenn@engagedcapital.com

 

  Re:

Notice Deadline for Nomination of Engaged Capital Director Candidates

Dear Mr. Welling:

On behalf of Apogee Enterprises, Inc. (the “Company”), I am writing with respect
to the notice deadline for the nomination of director candidates for election to
the Company’s Board of Directors (the “Board”) at the Company’s 2019 annual
meeting of shareholders (the “2019 Annual Meeting”).

Pursuant to the Confidentiality Agreement between the Company and Engaged
Capital, LLC and certain of its undersigned affiliates (collectively, “Engaged
Capital”), dated as of February 8, 2019, as amended on August 5, 2019 and
September 12, 2019, the Company considers any notice from Engaged Capital
pursuant to Section 1.09 of the Company’s Amended and Restated By-laws (the
“By-laws”) with respect to the 2019 Annual Meeting timely if such notice is
received by the Company by 5:30 pm New York City time on October 14, 2019 (the
“Nomination Deadline”).

The Board has granted a limited waiver from the Nomination Deadline as it
applies specifically and only to Engaged Capital (the “Waiver”). Pursuant to the
Waiver, to be timely, any notice of director nominations by Engaged Capital for
the 2019 Annual Meeting must be received via e-mail by the Company or its
outside legal counsel no later than 11:59 pm New York City time on November 3,
2019 (the “Extended Notice Deadline”). The Waiver does not apply to proposals
for any other business that Engaged Capital may wish to propose for
consideration at the 2019 Annual Meeting.



--------------------------------------------------------------------------------

Engaged Capital, LLC

Page 2

 

The Waiver is conditioned on Engaged Capital (and its affiliates and associates)
not, without the Company’s prior written consent, (i) submitting any notice of
director nominations or other proposals, (ii) making any filings with the SEC
other than a Schedule 13D amendment disclosing the fact that the Waiver has been
granted and attaching a copy of this letter agreement as an exhibit thereto,
(iii) issuing any press release or making any other public statement or
(iv) directing others to take any of the actions listed in the foregoing clauses
(i) through (iii), in each case with respect to the Company and prior to the
final day of the Extended Notice Deadline. For the avoidance of doubt, any
notice of director nominations from Engaged Capital must otherwise conform to
the requirements set forth in the By-laws and comply with applicable law.

The Company further agrees not to file any proxy materials in connection with
the 2019 Annual Meeting prior to the Extended Notice Deadline without Engaged
Capital’s prior written consent, provided that Engaged Capital has not taken any
of the actions described in clauses (i) through (iv) of the preceding paragraph.

We request that you accept the Waiver by executing and returning this letter to
us by 5:30 pm New York City time on October 11, 2019. If you do not accept the
Waiver by that time, the Waiver will expire and have no effect. If timely
accepted by Engaged Capital, the Waiver will be legally binding on the Company
and Engaged Capital, effective as of the date hereof, and fully enforceable by
the parties hereto.

(Signature Page Follows)



--------------------------------------------------------------------------------

Engaged Capital, LLC

Page 3

 

Very truly yours,

/s/ Patricia A. Beithon

Patricia A. Beithon General Counsel and Secretary

ACCEPTED:

 

Engaged Capital Flagship Master Fund, LP By:   Engaged Capital, LLC   General
Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Co-Invest VIII, LP By:   Engaged Capital, LLC   General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Flagship Fund, LP By:   Engaged Capital, LLC   General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Flagship Fund, Ltd. By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Director



--------------------------------------------------------------------------------

Engaged Capital, LLC

Page 4

 

Engaged Capital, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Holdings, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Sole Member

/s/ Glenn W. Welling

Glenn W. Welling